           Case 1:21-cv-00284-VSB Document 18 Filed 06/11/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :                                  6/11/2021
CHRISTOPHER D. GALLIEGO,                                  :
                                                          :
                                        Plaintiff,        :
                                                          :                21-cv-284 (VSB)
                      -against-                           :
                                                          :                    ORDER
JOHN DOE et al.,                                          :
                                                          :
                                        Defendants. :
                                                          :
----------------------------------------------------------X

VERNON S. BRODERICK, United States District Judge:

        I am in receipt of Corporation Counsel’s June 11, 2021 letter that identifies the Defendant

“John Doe” in response to my order pursuant to Valentin v. Dinkins, 121 F.3d 72 (2d Cir. 1997).

(Doc. 17.) I have previously ordered that Plaintiff is directed to file an amended complaint

naming the John Doe defendant within 30 days of receiving the information from the Law

Department. Accordingly, it is hereby:

        ORDERED that Plaintiff is directed to file his amended complaint on or before July 12,

2021.

        The Clerk’s office is directed to file a copy of this Order to the pro se Plaintiff.

SO ORDERED.

Dated: June 11, 2021
       New York, New York

                                                              ______________________
                                                              Vernon S. Broderick
                                                              United States District Judge
